

Exhibit 10.2






GREGORY J. STODNICK

RESIGNATION AND RETIREMENT TERM SHEET




Effective Date and Term:

The Effective Date is January 24, 2006, and extends through June 27, 2007


Position:

Vice President - Finance and CFO until April 25, 2006, and then upon his
resignation from the position, as a non-executive employee providing consulting
services through June 27, 2007.


Compensation and Benefits:


   

> Continuation on the payroll as Vice President - Finance and CFO until April
25, 2006, and then as a non-executive, non-officer employee until June 27, 2007.
Base salary of $320,000 through December 2006. Bonus payment of $145,000 in
March 2006 for fiscal 2005. Base salary of $20,000 per year from January 1, 2007
until June 27, 2007. Compensation of $145,000 for a two year non-compete and a
release of claims payable upon execution on June 27, 2007.


 

> Payment of any unpaid prior bonus for years before 2005, in accordance with
the terms of the plan.


 

> In addition to eligibility, during the term of the agreement, for continued
participation in employee benefit plans maintained by the Company for its
employees, including health and welfare plans, life insurance, and profit
sharing.


 

> Receive payment of his vested benefits under his Supplemental Executive
Retirement Plan in accordance with the terms thereof.

   

 

 

 